Title: From George Washington to Brigadier General Duportail and Lieutenant Colonel Alexander Hamilton, 21 October 1779
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle,Hamilton, Alexander


        
          Gentn
          West point October the 21st 1779
        
        In my Letters of the 10th & 18th I transmitted All the intelligence I had obtained, respecting the Enemy from the time of your departure to those two periods; and, by the present conveyance, I enclose You an Extract of a Letter from Major General Gates of the 15th.—By

this you will perceive he was fully persuaded, that the Enemy were preparing to evacuate Rhode Island—and he expected, from his advices, they would do it on Monday or Tuesday last. Whether the event has taken place or not as yet, is a matter I cannot determine, having received no information since upon the subject; but admitting it has not, there is no room to doubt that they have All things in a condition to do it, on the shortest notice—whenever they shall think the exigency of their affairs require it. It is also equally certain, that they continue to carry on their Fortifications for the defence of New York, with the utmost industry and perseverance, and appear to be providing for the most obstinate resistance. Indeed as their reduction would be attended with the most alarming and fatal consequences to their Nation, Nothing else can be reasonably expected. The moment I hear the Troops have left Rhode Island—I will advise You. The Garrisons of Verplank & Stony points still remain; but from the concurring accounts of Deserters, the Heavy baggage and Stores, except about Eighteen or Twenty Rounds for each Cannon, are embarked—and all matters are putting in train for an Evacu⟨a⟩tion, in case events make it necessary. ⟨The⟩ Deserters add, as a circumstance of confir⟨ma⟩tion, that Sir Henry Clinton was up at the posts about Eight days ago, and ⟨that⟩ from that time they have totally de⟨clined⟩ carrying on any Works.
        Having given you the substance ⟨of⟩ the Intelligence received since my last I am led, from the vast magnitude of the Object which carried You from Head Quarters and the very interesting consequences it may involve, all of which I am persuaded will occur to your consideration, to remark—that the Count’s entering New York Bay, with his fleet, must be the basis and Ground work of any co-operation that can be undertaken by us—either for the reduction of the Enemy’s whole force, or the destruction of their Shipping only. Every thing will absolutely depend upon it in either case; as without it and a free & open communication up & down the Rivers and in the sound, which cannot be effected & maintained in any other way—we could not possibly undertake any operations on Long Island, as our Supplies of provisions & Stores—could only be obtained by water. This point I am certain would have your due consideration, but it appearing to me—the Hinge—the One thing—upon which all Others must rest, I could not forbear mentioning it. The circumstance of the Season now—the expenditure of Wood and the necessity of supplying it &c. will of course be fully attended to according to their importance, and I have only to add, from a desire of preventing a misconception by either side—if any Cooperation is agreed on—that the terms and conditions may be explicitly understood. And whether it shall extend to an attempt to reduce the

Enemy’s whole force—or only to the destruction of their Shipping—your engagements will provide for the continuance of the Count’s fleet to secure our retreat and the removal of our Stores from Long & York Island, if unhappily it should be found on experiment—that neither is practicable & we should be obliged to abandon the Enterprize. I am Gentn with great regard & respect—Yr Most Obedt sert
        
          Go: Washington
        
        
          p.S. ¼ after 3 P.M. Three deserters have just come in who left Verplank’s point last night. They all corroborate the accounts, by a detail of circumstances, of the preparations to evacuate both that & Stony point. I have no doubt that thing’s will at least be held in readiness.
          
            Go: Washington
          
        
        
          ½ after 5. P.M. After dispatching the above, I received a Letter from Major General Heath of which the following is a Copy.
          “I now have the pleasure to acquaint your Excellency that the Enemy have left both points having burnt & destroyed their Works.” Mandevilles Octr 21—1779 4 OClock P.M.
        
      